Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 27 September 1817
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 27 Septr: 1817
				
				Your papa was much pleased with your Letter as it was very prettily written and the style was tolerably good with a little attention you will very soon write a good and handsome hand and I hope that you will equally improve in all the other branches of education concerning which both your father and myself are so anxious—I am very sorry to learn from a Letter from your grandmama that your Cousin Louisa is so sick I hope however that she is better now and that your next Letter will mention her entire recovery—Your little Cousins are all well and very anxious to see you they were quite disappointed when they found I had left you in Boston I hope some day or other to see you in Washington then you will become acquainted with them—Write me what you have been reading since I left you and if you want books ask Mr. Shaw to lend you some but take great care not to lose them. when you have read any you must write me what they are about and what you think of them We shall move into our house next week and then I will look for the odd volumes which you would not find at Sea and send them to you as soon as you can—I have been fishing with your Cousin Robert and caught some fine fish. I wished very much you and John had been with me.Present my best Respects to Mrs. Welsh and the Dr. and love to your brother and believe me ever your affectionate Mother
				
					L. C. Adams
				
				
			